           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

ALBERT LEE JOHNSON                                          PLAINTIFF
ADC #86314

v.                        No. 5:17-cv-195-DPM

CORRECT CARE SOLUTIONS
LLC; W ANNETT A CLOWERS,
APN; AMANDA GRAY, Nurse;
RONALD STUKEY, Doctor;
PAMELA ARM OSTER, Nurse;
and JANE DOES, Nurses 1-50, all
in their individual and official capacities               DEFENDANTS

                            JUDGMENT
     Johnson's   inadequate    medical    care   claims   and   state-law
negligence claims-exhausted in Grievances VU-15-0150 and VU-17-
0224- are dismissed with prejudice.      All other claims are dismissed
without prejudice.


                                 D.P. Marshall Jr.
                                 United States District Judge
